Name: 2000/739/EC: Commission Decision of 17 November 2000 amending Decision 1999/283/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa (notified under document number C(2000) 3335) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  agricultural policy;  animal product;  Africa;  tariff policy
 Date Published: 2000-11-25

 Avis juridique important|32000D07392000/739/EC: Commission Decision of 17 November 2000 amending Decision 1999/283/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa (notified under document number C(2000) 3335) (Text with EEA relevance) Official Journal L 298 , 25/11/2000 P. 0027 - 0028Commission Decisionof 17 November 2000amending Decision 1999/283/EC concerning the animal health conditions and veterinary certification for imports of fresh meat from certain African countries to take account of the animal health situation in South Africa(notified under document number C(2000) 3335)(Text with EEA relevance)(2000/739/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Council Directive 97/79/EC(2), and in particular Articles 14 and 22 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from certain African countries are laid down by Commission Decision 1999/283/EC(3).(2) Imports of fresh meat from South Africa are only possible from a part of the territory of this country which has been recognised by the European Community as officially free of foot-and-mouth disease.(3) On 15 September 2000 the competent authorities confirmed on outbreak of foot-and-mouth disease in the province of KwaZulu-Natal, in the free region.(4) The situation is liable to seriously endanger Community livestock in view of imports of products of biungulate animals.(5) The competent authorities of South Africa provided sufficient guarantees with regard to the measures taken to control the movement of animals of susceptible species within and out of the infected area, in particular by declaring 16 districts, around the outbreak in the province of KwaZulu-Natal, a control area for foot-and-mouth disease.(6) It is therefore necessary to redefine the territory of South Africa from which imports into the Community of fresh meat are authorised.(7) In addition, it appears necessary to clarify, that imports of fresh meat from Namibia are only possible from the territory South of the cordon fences which extend from Palgrave Point in the west to Gam in the east, which has bene recognised by the European Community as officially free of foot-and-mouth disease.(8) Decision 1999/283/EC must be amended accordingly.(9) The present Decision must be reviewed in the light of the evolution of the disease situation.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 1999/283/EC is replaced by the Annex to the present Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 17 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 110, 28.4.1999, p. 16.ANNEX"ANNEX IDESCRIPTION OF TERRITORIIES OF CERTAIN AFRICAN COUNTRIES ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>"